Apr jpeal from an order of a surrogate Requiring .appellants ¡to givO secujrlty as executors of Í. Colegfpve, deceased. The,chancellor decided that where a per£Oyi interests,d ip tile eSjt&ye of ¡the decedent peeks to obtain á SOSUrity frOiJO the byecutoys -¡tp .whom probat'd of the wil;l has been granted) ft is $$ sufficient for him, in his petition to the surrogate to state generally, iii ¡the language p,f .the re,vised statutes, that according ¡t¡p his information and belief the circumstances of the executors are So precarious ps not to afford adequate security for the due administration of the estate. But that the petition should state such particulars as ¡to the situation arid valpe of the estate of the decedent, af'd the pecuniary,Circumstances of the .executors as prim a faóíe to reader it’probable that the estate of the testator will n'pt be safe in their hands. And that if Ithe executors, upon the return of the elation, answer the petition and de^y the allegations ¡therein, upon oatli> the applicant must give some proof ¡to induce yhe surrogate to presume those allegations are trufe
Order appealed from regétsed, aji’d po^ioii .'of Respondent^ ¡dismissed with b$s¡is, costs of eVeCutors upop She appeal.